     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


Patrick Berry, Henrietta Brown, Nadine      Ct. No. 20-cv-02189 (WMW/LIB)
Little, Dennis Barrow, Virginia Roy, Joel
Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-
situated individuals; and ZACAH,
                                         DECLARATION OF KATIE
                                         TOPINKA IN OPPOSITION TO
                                         MOTION FOR A TEMPORARY
                                         RESTRAINING ORDER
              Plaintiffs,

       v.

Hennepin County; Hennepin County
Sheriff David Hutchinson, in his individual
and official capacity; City of Minneapolis;
Minneapolis Mayor Jacob Frey, in his
 individual and official capacity;
Minneapolis Chief of Police Medaria
Arradondo, in his individual and official
capacity; Superintendent of the
Minneapolis Park and Recreation Board Al
Bangoura, in his individual and official
capacity; Park Police Chief at the
Minneapolis Park and Recreation Board
Jason Ohotto, in his individual and official
capacity; Police Officers John Does; and
Police Officers Jane Does,

              Defendants.


Your Declarant, Katie Topinka, states and affirms as follows:
     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 2 of 7




       1.      I hold the position of Housing Policy Coordinator with the

Minneapolis Community Planning and Economic Development Department. I

have been employed with Minneapolis for 2 years.

       2.      My job duties in my current position are developing strategies,

program and policy initiatives to support affordable and fair housing goals for the

City, which includes working with County staff in the Office to End

Homelessness, staff in other City departments and community partners on

homelessness response. Through my work with the City, I am familiar with the

City and its governmental partners’ efforts to support individuals experiencing

homelessness, especially with the arrival of winter weather.

       3.      Partners from the City of Minneapolis, Hennepin County and State

of Minnesota are working together to provide new options for housing and shelter

for people experiencing homelessness in Hennepin County.

       4.      A broad coalition of government agencies, nonprofit and

philanthropic partners are currently operating the largest and safest emergency

shelter system that has ever existed in Hennepin County as a response to the

COVID-19 pandemic. These collective efforts have thus far allowed us to avoid

the devastating impacts COVID-19 has had on people experiencing homelessness

in other cities.

       5.      There is existing emergency shelter capacity, especially for women,

children and families. Emergency shelters continue to see beds becoming newly

available each day, and some go unused each night. There are also around 200

                                          2
     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 3 of 7




current vacancies in board and lodge facilities, which provide another housing

option for people experiencing homelessness.

       6.    Partners are also working to open new spaces that meet the

individual needs of people sleeping outside before the end of the year, and to make

permanent improvements to ensure COVID-19 safety guidelines continue to be

met at existing and new shelter spaces, as they have since the beginning of the

pandemic.

       7.    By the end of 2020, governmental and non-governmental partners,

including city, county, state and philanthropic individuals and organizations, plan

to invest $55 million to open at least seven sites to provide emergency shelter,

low-barrier housing and protective housing for people experiencing homelessness,

as well as enhance existing shelters and expand support services and street

outreach. An additional 670 units of very affordable housing designated for people

experiencing homelessness will have opened or begun construction by the end of

this year.

       8.    The City and its partners recognize that emergency shelter may not

meet everyone’s individual needs. We are committed to working directly with

individuals to find the best solutions available. One person sleeping outside is too

many. The City and its partners are committed to making full use of the options

available right now, even as more options become available.

       9.    So far in 2020, 1,300 people experiencing homelessness have found

permanent housing with help from city, county, state and nonprofit partners.

                                         3
     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 4 of 7




      10.      New safe spaces, enhanced shelter and expanded supports are

expected by year’s end, specifically four new emergency shelter locations totaling

investment of $15.2 million for 200 total beds.

            a. Homeward Bound, 50 beds for Native American adults, $7.5 million

               total investment, planned opening December 1.

            b. Lerner Building, 100 separate units in an “indoor village” for people

               currently experiencing unsheltered homelessness, $6 million total

               investment, planned opening end of December.

            c. Salvation Army emergency shelter, 30 beds for women experiencing

               unsheltered homelessness, $1.3 million total investment, planned

               opening December 1.

            d. Simpson Housing emergency shelter, 20 beds for women

               experiencing unsheltered homelessness on a separate floor of

               Simpson Housing’s existing emergency shelter location, $400,000

               total investment, opened in October.

      11.      New protective housing sites are also being acquired to replace hotel

rooms currently leased by Hennepin County for people at high risk of COVID-19

complications due to age or underlying health conditions.

      12.      Enhancements are also being made to all existing shelters to improve

safety and meet CDC COVID-19 guidelines, representing a $5.7 million total

investment. These enhancements include:



                                          4
     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 5 of 7




             a. $3.2 million to make physical improvements to existing shelter sites

                such as air flow systems, partitions, etc.

             b. $2.5 million to ensure all existing shelters continue to provide 24/7

                accommodations.

   13. The City and its governmental partners have also invested $17.4 million in

       expanded support services, including:

             a. $675,000 to expand homeless diversion services at Simpson Housing

                to help people find alternatives to shelter.

             b. $700,000 to add seven new street outreach workers.

             c. $16 million in state ESP-CV and CARES Act funding to expand

                shelter capacity at hotels/motels and shelters, extend shelter hours,

                increase staffing, support outreach workers and food provision.

       14.      In addition to these investments, city, county, state, nonprofit and

philanthropic partners continue to work together to develop and preserve

permanent affordable housing and to create policies that support a variety of

housing options.

       15.      Twelve projects with 670 units of new housing designated for people

experiencing homelessness will have opened or begun construction by the end of

this year, including:

             a. Catholic Charities Exodus 2.0 (construction beginning soon): 203

                units for people experiencing chronic homelessness.

             b. Park 7 (open now): 61 units for people experiencing homelessness.

                                            5
CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 6 of 7




    c. Mino-Bimaadiziwin (opening December 2020): 17 units for people

       experiencing homelessness.

    d. Maya Commons (opened July 2020):              12 units for people

       experiencing homelessness.

    e. Penn Avenue Union (opened August 2020): 4 units for people

       experiencing homelessness.

    f. Lake Street Phase 1 (opening late 2020): 6 units for people

       experiencing homelessness.

    g. Franklin Avenue AICDC site (opening soon): 20 beds for Native

       American residents experiencing homelessness with chemical

       dependency.

    h. Gateway NE (opening early 2021): 10 units for people experiencing

       homelessness.

    i. Scattered site opportunities (opening soon): 200 new units for people

       experiencing homelessness, including 100 permanent and 100 time-

       limited, at various sites around the county with subsidies and support

       services.

    j. Amber Apartments (construction beginning soon) – 17 units for

       people experiencing homelessness.

    k. Lydia Apartments (construction beginning soon) – 80 units for

       people experiencing homelessness.



                                  6
     CASE 0:20-cv-02189-WMW-LIB Doc. 37 Filed 10/21/20 Page 7 of 7




            l. Anishinabe III (construction beginning soon) – 40 units for people

               experiencing homelessness.

      16.      In addition to the above-listed efforts, the City of Minneapolis is also

working on an ordinance to allow shared housing in the city, which would create

additional low-barrier, affordable housing options. Zoning requirements related to

emergency shelters are also under review to make sure the city can continue to

provide adequate shelter space for those who need it.

      17.      I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on

today’s date October 21, 2020.

                                                          s/ Katie Topinka_______
                                                          Katie Topinka




                                           7
